IN THE SUPREME COURT OF THE STATE OF DELAWARE

DONNA M. SMITH,                       §
                                      §     No. 457, 2015
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware in and
      v.                              §     for Kent County
                                      §
FANNIE MAE a/k/a FEDERAL              §     C.A. No. K13L-01-002
NATIONAL MORTGAGE                     §
ASSOCIATION,                          §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                           Submitted: September 10, 2015
                           Decided:   September 14, 2015
                                ORDER
      This 14th day of September 2015, it appears to the Court that:

      (1)   The appellant, Donna M. Smith, filed this appeal from the

Superior Court’s order of July 24, 2015, granting a writ of possession to the

appellee, Fannie Mae a/k/a Federal National Mortgage Association. The

July 24 order provided that “[t]he Rule to Show Cause shall be made

absolute on September 24, 2015, and the Writ of Possession shall issue

immediately thereafter.”

      (2)   On August 27, 2015, the Clerk issued a notice, by certified mail

and regular mail, directing Smith to show cause why this appeal should not

be dismissed for her failure to comply with Supreme Court Rule 42 when
taking an appeal from an apparent interlocutory order.       Smith has not

responded to the notice to show cause within the required ten-day period.

Dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                           BY THE COURT:
                                           /s/ Leo E. Strine, Jr.
                                           Chief Justice




                                    2